                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


R. R. FREDEKING, II

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:16-12415

CHASE BANK USA, N.A.,

                              Defendant.


                         MEMORANDUM OPINION AND ORDER

        Pending before the Court are Defendant Chase Bank USA, N.A.’s (“Chase”) Motion in

Limine, ECF No. 126, and Plaintiff R. R. Fredeking, II Motion in Limine, ECF No. 133.1 For the

following reasons, Defendant’s Motion in Limine, ECF No. 126, is GRANTED in part and

DENIED in part, and Plaintiff’s Motion in Limine, ECF No. 133, is GRANTED.

                                 I. DEFENDANT’S MOTION

        First the Court addresses the Motion by Chase. Chase subdivided its Motion into fourteen

different motions, each designated by a letter of the alphabet, starting with “A.” The Court adopts

the same structure, and addresses each in turn.

     A. Motion to preclude reference to the relationship between Chase and its sister and parent
        companies

        Insofar as any document admitted into evidence references a parent or sister company of

Chase Bank USA, N.A., that information is relevant and thus admissible. However, Plaintiff is



        1
         Though the motion was filed on behalf of R. R. Fredeking, II and Debbie Fredeking, the
Court has dismissed Debbie Fredeking as a plaintiff. As such, any references to “Plaintiffs” in the
motions are construed as a reference to Mr. Fredeking, except for when context deems otherwise.
limited to eliciting testimony based on those admissible documents. Otherwise, Defendant’s

affiliated parent and sister companies are not relevant in this case. Accordingly, the Motion is

GRANTED in part and DENIED in part.

   B. Motion to exclude policies and procedures not applicable to the investigation into the
      dispute relating to Mr. Fredeking’s account

       At the pretrial conference, Defendant notified the Court that the parties have agreed as to

which policies are relevant or not, with the exception of Defendant’s “calls policy.” This policy

relates to incoming calls and conversations from cardmembers. While Plaintiff bears the burden

of establishing the admissibility of this document, there is deposition testimony of Chase’s

employee, Jody Casas, that this policy could have been invoked when Ms. Casas “transferred [Mr.

Fredeking] to our dispute, by phone, department to dispute the transaction.” Casas Dep., p. 16,

ECF No. 109-9. Accordingly, the Motion is DENIED.

   C. Motion to preclude any characterization of Mr. Fredeking’s “credit line” as a “credit
      limit”

       The Cardmember Agreement drafted by Defendant uses the terms “credit line” and “credit

limit” interchangeably. Cardmember Agreement, p. 1, ECF No. 107-9. Furthermore, the billing

statements submitted as evidence by both parties indicate a “credit limit” of $25,000. Billing

Statements, passim, ECF No. 114-1. Accordingly, the Motion is DENIED.

   D. Motion to preclude any characterization of the boat as “junk” or worthless

         It is the existence of a charge, not the valuation of the boat and amount which was

charged for its loss, that is at issue in this case. Unless Plaintiff can demonstrate that he filed a

complaint with Defendant that the value of the boat was evidence of the alleged fraud, that

information is otherwise irrelevant. For that narrow exception, the Motion is DENIED in part, and

is otherwise GRANTED in part.



                                                 -2-
   E. Motion to exclude Ms. Debbie Fredeking’s hearsay conversations with third parties
      regarding the charge and hearsay information about Mr. Wayde Collins

       It is the Court’s understanding that there are conversations Plaintiff wishes to offer that

would constitute hearsay, particularly those about the background of Mr. Wayde Collins and his

relationship to the transaction. However, if Plaintiff offers such information as part of what he

reported to Chase in alleging the fraudulent nature of the charge, such information would be

relevant and could be argued as non-hearsay. Accordingly, the Motion is DENIED as premature,

but Plaintiff’s must lay proper foundation that this information.

   F. Motion to exclude Mr. and Mrs. Fredeking’s conversation with counsel

       The Motion is GRANTED as unopposed.

   G. Motion to exclude any testimony by Ms. Fredeking regarding the events surrounding the
      rental of the boat

       Mrs. Fredeking has no firsthand knowledge of the actual signing of the Rental Agreement

and the Charge Slips. However, she has much in the way of firsthand testimony relevant to the

case. Any limitation on what she can testify to would depend on the questions actually asked at

trial and the foundation laid by Plaintiff. Accordingly, the Motion is DENIED as premature.

   H. Motion to exclude damages relating to any alleged credit reporting

       Plaintiffs have not alleged any claim under the Fair Credit Reporting Act (“FCRA”) and

are thus not entitled to damages on that basis. The Motion is GRANTED.

   I. Motion to preclude any expert on behalf of Plaintiff

       Neither side has identified any expert witnesses. The Motion is GRANTED as unopposed.

   J. Motion to preclude suggestive testimony that the letters from “Coalition for Credit Relief”
      and “National Debt Network” were sent by or on behalf of Chase

       Consistent with the Court’s findings in paragraph “H”, Plaintiff has not alleged any claim

under the FCRA, so these documents cannot be offered under such a claim. Furthermore, Plaintiff

                                                -3-
has not supported that these letters were sent, directly or indirectly, by Defendant. As such, the

Motion is GRANTED.

   K. Motion to exclude the net worth or financial position of Chase

       Plaintiff made no claims for punitive damages, so any evidence on this matter would be

irrelevant. The Motion is GRANTED.

   L. Motion to preclude any unidentified witnesses or documents not previously produced

       Plaintiff offers no evidence on this issue. The Motion is DENIED as moot.

   M. Motion to preclude any claim not asserted in the Complaint

       Plaintiff offers no evidence on this issue. The Motion is DENIED as moot.

   N. Motion to preclude any references to or any evidence, testimony or argument concerning
      any other lawsuits or actions against Chase or any affiliated entity

       Plaintiff offers no evidence on this issue. The Motion is DENIED as moot.

                                     II. PLAINTIFF’S MOTION

       Next, the Court addresses the Motion by Mr. Fredeking. Mr. Fredeking subdivided his

Motion into four different motions, each designated by a number, starting with “1.” The Court

adopts the same structure and addresses each in turn.

   1. Motion to exclude Mr. and Mrs. Fredeking’s driver’s licenses

       In the Order on cross Motions for Summary Judgment, the Court determined Plaintiff’s

residency not to be a relevant issue in this case. ECF No. 140. As such, this Motion is GRANTED.

   2. Motion to exclude Mr. and Mrs. Fredeking’s Florida Department of Highway Safety and
      Motor Vehicle records

       For the same reasons in the Court’s ruling in paragraph “One,” this Motion is GRANTED.

   3. Motion to exclude the December 29, 1997 Declaration of Domicile

       For the same reasons in the Court’s ruling in paragraph “One,” this Motion is GRANTED.



                                               -4-
   4. Motion to exclude the January 10, 2015 Condition/Hull Survey and pictures

       Consistent with the Court’s findings in paragraph “D,” the amount that was charged for the

purported value of the boat is not relevant. Accordingly, the Motion is GRANTED.

                                     III. CONCLUSION

       For the aforementioned reasons, Defendant’s Motion in Limine, ECF No. 126, is

GRANTED in part and DENIED in part, and Plaintiff’s Motion in Limine, ECF No. 133, is

GRANTED.

       The Court DIRECTS the Clerk to send a copy of this Order and Notice to counsel of record

and any unrepresented parties.

                                            ENTER:         February 20, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                              -5-
